Appeal by defendant from a judgment of the Supreme Court, Kings County (Lentol, J.), rendered February 13, 1981, convicting him of sexual abuse in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. Criminal Term committed a number of errors in charging the jury which resulted in the jury being confused and prevented it from adequately applying the correct principles of law to the facts before it. Consequently, we are compelled to conclude that under the circumstances, the convictions must be overturned and a new trial ordered (see People v O’Brien, 88 AD2d 1001; People v Wimms, 80 AD2d 837). O’Connor, J. P., Bracken, Brown and Niehoff, JJ., concur.